Title: Thomas Jefferson to Thomas Herttell, 22 November 1819
From: Jefferson, Thomas
To: Herttell, Thomas


					
						
							Monticello
							Nov. 22. 19.
						
					
					Th: Jefferson returns his thanks to mr Herttell for the copy he has been so kind as to send him of his Exposé on the subject of intemperate drinking. he is highly gratified by every effort to repress a vice by which health, fortune and character are so fatally prostrated. having long feared that moral considerations would not ultimately prove sufficient, he has looked for a final and effectual remedy to the workhouse alone, where labor may restore the tone of both body and mind, and a deprivation of the aliment of this beastly vice, may eradicate a habit too powerful to be resisted by ordinary motives. this right & duty of society to take care of it’s helpless members is as perfect in this as in cases of infancy & insanity.
				